UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4568


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAJAHN BROWN, a/k/a Big Bra,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:15-cr-00016-FL-1)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Barbara D. Kocher, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rajahn Brown pled guilty to conspiracy to possess with intent

to distribute heroin and marijuana, two counts of possession with

intent to distribute and distribution of heroin, and possession

with intent to distribute marijuana and MDMA/Ecstasy.                   On appeal,

he challenges the reasonableness of the 204-month sentence imposed

by the district court.           Finding no abuse of discretion in this

sentence, we affirm.

     We “review all sentences — whether inside, just outside, or

significantly outside the Guidelines range — under a deferential

abuse-of-discretion standard.”           Gall v. United States, 552 U.S.
38, 41 (2007).        Where, as here, the defendant does not assert

procedural    sentencing    error,       we    turn    our   attention     to    the

substantive    reasonableness       of   the    sentence,      considering      “the

totality of the circumstances.”          Id. at 51.      “Any sentence that is

within   or   below    a   properly      calculated      Guidelines      range    is

presumptively [substantively] reasonable.              Such a presumption can

only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) [(2012)] factors.” United

States   v.   Louthian,    756 F.3d 295,    306    (4th    Cir.)   (citation

omitted), cert. denied, 135 S. Ct. 421 (2014).                 We conclude that

Brown has not met this burden.

     Brown contends that the sentence imposed is greater than

necessary to meet the goals of the sentencing factors, citing his

                                         2
tragic childhood and the probation officer’s comment that Brown’s

abusive childhood could be basis for a downward variance.                   The

court   did,   in   fact,   consider   Brown’s    difficult   childhood      in

mitigation, but, after consideration of the § 3553(a) factors,

determined that a 204-month sentence was appropriate.           We conclude

that the district court adequately explained its reasons for the

sentence imposed and that Brown’s within-Guidelines range sentence

is reasonable.      See Gall, 552 U.S. at 41; Louthian, 756 F.3d at

306   (applying     appellate   presumption      of   reasonableness   to    a

sentence imposed within a properly calculated advisory Guidelines

range).

      We therefore affirm Brown’s sentence.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       3